Citation Nr: 1014149	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A claim for a permanent and total disability rating for non-
service-connected disability pension purposes is determined 
based on the total impairment caused by all non-service-
connected disabilities not the result of the Veteran's 
willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 
C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a 
total and permanent disability rating can be awarded, an 
evaluation must be performed to determine the percentage of 
impairment caused by each disability).

The Veteran filed his claim for nonservice-connected pension 
benefits, claiming that his "back problems," "legs," and 
"feet" ("los[s] of balance") prevent him from securing 
substantially gainful employment.  To date, he has not been 
afforded a VA examination.  Thus, the Board finds that the 
case must be remanded so that an appropriate examination(s) 
may be conducted.

Private and VA treatment records show that the Veteran has 
received treatment for (or was noted as having symptoms of) 
chronic obstructive pulmonary disease (COPD); 
gastroesophageal reflux disease (GERD) or dyspepsia; 
subnormal vision (including bilateral cataracts); 
degenerative disc disease of the lumbar spine; degenerative 
joint disease of the left knee; degenerative joint disease of 
the right foot (causing abnormal gait); balance disturbance; 
chronic colonic polyposis; atherosclerosis of the aorta; 
posttraumatic stress disorder (PTSD); and depression.

Because VA examinations have not addressed the disabilities 
discussed above-and because the RO did not rate all of those 
disabilities (although the RO did rate several of them) for 
purposes of determining whether the Veteran meets the 
schedular criteria for granting nonservice-connected pension 
benefits-the case must be remanded for an appropriate VA 
examination (or, if necessary, multiple examinations) and, 
subsequently, readjudication of the case.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992) (remanding for 
appropriate examinations because there was "no rating 
evaluation" for the Veteran's alleged disabilities).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA healthcare providers who have 
treated him since February 2008.  After 
obtaining proper authorization from the 
Veteran, attempt to obtain any records so 
identified (which have not been previously 
secured).

2.  The RO should arrange for the Veteran 
to undergo a VA pension examination to 
determine the nature, extent and severity 
of all disabilities found to be present.  
The examiner must describe the impact of 
the Veteran's disabilities on his 
industrial adaptability.  Any diagnosed 
disorder must be evaluated for the 
specific purpose of assessing their 
relative degree of industrial impairment, 
in light of the Veteran's medical and 
vocational history.  The examiner should 
describe what types of employment 
activities are limited because of the 
disorders and whether sedentary employment 
is feasible.  In doing so, the examiner 
must specifically address the degree of 
impairment stemming from the Veteran's 
psychiatric disability and acknowledge and 
discuss the Global Assessment of 
Functioning (GAF) Scale score of 48 
estimated by Dr. Jill Powell, which was 
received by VA in March 2008.  A complete 
rationale should be given for all opinions 
and conclusions expressed.

3.  In light of the evidence obtained 
pursuant to the above development, as well 
as any other development it deems 
appropriate, the RO should readjudicate 
the Veteran's claim.  In doing so, the RO 
must assign a rating for each of the 
Veteran's disabilities.  

4.  If the determination remains adverse 
to the Veteran, he and his representative 
must be furnished a Supplemental Statement 
of the Case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).

